Fourth Court of Appeals
                                        San Antonio, Texas
                                              January 28, 2019

                                            No. 04-19-00045-CV

                            IN RE BERTETTI HEALTHCARE, INC.
                d/b/a/ Legend Oaks Healthcare and Rehabilitation - West San Antonio

                                     Original Mandamus Proceeding 1

                                                   ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Patricia O. Alvarez, Justice
                 Beth Watkins, Justice

        On January 24, 2019, relator filed a petition for writ of mandamus and an emergency
motion for temporary relief, requesting a stay of all trial court proceedings pending resolution of
the petition for writ of mandamus. Relator’s request for a stay is DENIED.

           It is so ORDERED on January 28, 2019.


                                                                              PER CURIAM



           ATTESTED TO: ___________________________
                        Keith E. Hottle,
                        Clerk of Court




1
  This proceeding arises out of Cause No. 2018-CI-08563, styled John Zepeda, Individually and as Administrator of
the Estate of Concepcion Zepeda, Deceased and on Behalf of All Wrongful Death Beneficiaries of Concepcion
Zepeda Deceased v. Bertetti Healthcare, Inc. d/b/a Legend Oaks Healthcare and Rehabilitation - West San Antonio,
pending in the 73rd Judicial District Court, Bexar County, Texas. The Honorable Antonia Arteaga signed the orders
at issue in this proceeding.